AMENDMENT TO PROMISSORY NOTES
 
This Amendment to Promissory Notes (the “Amendment”) is made as of November 13,
2010 (the “Effective Date”) by and between American Petro-Hunter, Inc., a Nevada
corporation (the “Company”), and John E. Friesen (the “Holder”), and amends that
certain Secured Convertible Promissory Note, dated August 13, 2009, between the
Company and the Holder (the “First Note”), and that certain Secured Convertible
Promissory Note, dated September 15, 2009, between the Company and the Holder
(the “Second Note”, and together with the First Note, the “Prior Notes”).


RECITALS


WHEREAS, the Company and the Holder are parties to those certain Prior Notes,
pursuant to which the Company has agreed to pay certain amounts to the Holder
and pursuant to which the Holder has the option to convert the Prior Notes into
shares of common stock of the Company.


WHEREAS, the Company and the Holder each desire to extend the term of the Prior
Notes and to reduce the conversion price of the Prior Notes and to otherwise
modify the Prior Notes as provided herein.


NOW THEREFORE, in consideration of the promises and covenants contained herein,
the sufficiency of which is hereby acknowledged, the parties agree as follows:


AGREEMENT


1.
Extension of Repayment Date.



 
1.1
The Company and the Holder each agrees that the last sentence of the
introductory paragraph of the First Note is hereby amended and restated to read
in its entirety as set forth below:



“Any remaining principal and interest hereof will be payable at the principal
office of the Company or by mail to the registered address of the Holder on or
before August 13, 2011 (the “Repayment Date”) except that no payment will be
required to the extent that such principal and interest are or have been paid or
converted pursuant to the terms hereof or under the Agreement.”


 
1.2
The Company and the Holder each agrees that the last sentence of the
introductory paragraph of the Second Note is hereby amended and restated to read
in its entirety as set forth below:



“Any remaining principal and interest hereof will be payable at the principal
office of the Company or by mail to the registered address of the Holder on or
before September 15, 2011 (the “Repayment Date”) except that no payment will be
required to the extent that such principal and interest are or have been paid or
converted pursuant to the terms hereof or under the Agreement.”
 
 
 

--------------------------------------------------------------------------------

 

2.
Reduction of Conversion Price.



 
2.1
The Company and the Holder each agrees that Section 2.2 of the First Note is
hereby amended and restated to read in its entirety as set forth below:



“At any time prior to the Repayment Date, Holder at its option and upon prior
written notice to the Company, may convert in whole or in part, the outstanding
Principal and accrued but unpaid interest thereon (the “Debt”) into shares of
common stock of the Company based on a per share conversion price of the lower
of (i) $0.25, or (ii) a twenty five percent (25%) discount to the average
closing trading price (as reported by Bloomberg) of a share of Company common
stock during the five (5) trading days prior to the conversion date  (the
“Conversion Price”); provided, however, the number of shares of Company common
stock that may be acquired by Holder upon any conversion of the Debt shall be
limited to the extent necessary to ensure that, following such exercise, the
total number of shares of Company common stock then beneficially owned by Holder
and his affiliates and any other persons whose beneficial ownership of Company
common stock would be aggregated with the Holder’s for purposes of Section 13(d)
of the Exchange Act, does not exceed 4.999% of the total number of issued and
outstanding shares of Company common stock (including for such purpose the
shares of Company common stock issuable upon such conversion).  For such
purposes, beneficial ownership shall be determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations
thereunder.  Notwithstanding the foregoing, Holder may waive such limitation on
conversion contained in this Section 2.2 or increase or decrease such limitation
percentage to any other percentage as specified in a written notice to the
Company.”


 
2.2
The Company and the Holder each agrees that Section 2.2 of the Second Note is
hereby amended and restated to read in its entirety as set forth below:



“At any time prior to the Repayment Date, Holder at its option and upon prior
written notice to the Company, may convert in whole or in part, the outstanding
Principal and accrued but unpaid interest thereon (the “Debt”) into shares of
common stock of the Company based on a per share conversion price of the lower
of (i) $0.25, or (ii) a twenty five percent (25%) discount to the average
closing trading price (as reported by Bloomberg) of a share of Company common
stock during the five (5) trading days prior to the conversion date  (the
“Conversion Price”); provided, however, the number of shares of Company common
stock that may be acquired by Holder upon any conversion of the Debt shall be
limited to the extent necessary to ensure that, following such exercise, the
total number of shares of Company common stock then beneficially owned by Holder
and his affiliates and any other persons whose beneficial ownership of Company
common stock would be aggregated with the Holder’s for purposes of Section 13(d)
of the Exchange Act, does not exceed 4.999% of the total number of issued and
outstanding shares of Company common stock (including for such purpose the
shares of Company common stock issuable upon such conversion).  For such
purposes, beneficial ownership shall be determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations
thereunder.  Notwithstanding the foregoing, Holder may waive such limitation on
conversion contained in this Section 2.2 or increase or decrease such limitation
percentage to any other percentage as specified in a written notice to the
Company.”
 
 
2

--------------------------------------------------------------------------------

 

3.
Effect on Prior Notes.  This Amendment shall be effective on the Effective
Date.  Except as set forth in this Amendment, the Prior Notes shall remain in
full force and effect in accordance with their original terms and conditions.



4.
Governing Law.  This Amendment shall be governed by the laws of the State of
Nevada applicable to contracts between Nevada residents wholly performed in
Nevada.



5.
Counterparts.  This Amendment may be signed in counterparts, each of which when
taken together shall constitute one fully executed document.





[Signature Page Follows]
 
 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date and year first written above.
 


COMPANY:
 
HOLDER:
     
American Petro-Hunter, Inc.
a Nevada corporation
         
By:
/s/ Robert McIntosh
 
/s/ John E. Friesen
 
Robert McIntosh
Chief Executive Officer
John E. Friesen

 
 
4

--------------------------------------------------------------------------------

 
